Cc 1:18-cv- - -
Ce HE OTE DEAE Bossy Ells Say ty ba et HF

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

MAHMOUD LATIF, )
Plaintiff, )
)
-against- }
)
MORGAN STANLEY & CO. LLC, )
MORGAN STANLEY SERVICES GROUP INC., ) Civil Case No: 18-cv-11528
CARMEN GOMEZ, individually, ) STIPULATION AND
LILY CHAN, individually, ) PROPOSED ORDER
JACQUELINE LUCAS, individually, ) ——
BRIAN DERBY, individually, ) USDS SDNY
LISA SWEBERG individually, ) DOCUMENT
LAUREN KEIGLER, individually, and ) ELECTRONICALLY FILED
MICHAEL GREY, individually, } DOC #
Defendants. ) DATE FILED: ° [|S (14.

 

WHEREAS, on March 19, 2019, Defendants Morgan Stanley & Co. LLC, Morgan Stanley
Services Group Inc., Carmen Gomez, Lily Chan, Jacqueline Lucas, Brian Derby, Lisa Sweberg,
Lauren Keigler, and Michael Grey (“Defendants”) moved to compel arbitration of Plaintiff
Mahmoud Latif’s (“Plaintiff”) claims pursuant to a written arbitration agreement. (DE# 43).

WHEREAS, in their Memorandum of Law in support of their Motion to Compel
Arbitration, Defendants argued, inter alia, that the Court should compel the question of whether
Plaintiffs sexual harassment claims are arbitrable to arbitration pursuant to the parties’ express
agreement (DE# 44).

WHEREAS, on May 3, 2019, Plaintiff opposed Defendants’ Motion to Compel Arbitration,
arpuing that the Court, not an arbitrator, should decide the question of arbitrability of Plaintiff's
sexual harassment claims. (DE# 42).

WHEREAS, Plaintiff and Defendants have a mutual interest in efficiently and expeditiously

 

 
Case 1:18-cv-11528-DLC-JLC Documen

Case 1:18-cv-11528-DLC-JLC pocument? Airey pee rate

resolving unnecessary disputes to streamline Defendants’ Motion without otherwise waiving any
rights they may have.
Itis HEREBY STIPULATED AND AGREED, with respect to Defendants’ Motion to
Compel Arbitration (DE# 43):
1. That the Court, and not an arbitrator, shall decide whether Plaintiff’s sexual harassment
claims as set forth in the First Amended Complaint are precluded from arbitration by CPLR
§7515; and
2. That the parties’ submission to the Court of the issue of arbitrability of Plaintiff’s sexual
harassment claims as set forth in Paragraph 1 above shall not operate as a waiver of any
other right they may have in this or other matters, including, but not limited to, any right
they may have to compel arbitration of any issues, claims, or disputes, or to compel
arbitration of any other issue of arbitrability.

AGREED AND CONSENTED TO:

 

 

 

 

DEREK SMITH LAW GROUP, PLLC MORGAN, LEWIS & BOCKTUS LLP
( /s/ Kimberley E, Lunetta

Abraham Z. Melamed, Esq., Kimberley E. Lunetia

1 Penn Plaza, Suite 4905 101 Park Avenue

New York, NY 10119 New York, NY 10178

Tel: 212.587.0760 Tel; 212.309.6000

Abe@dereksmithlaw.com Kimberley. lunetta@morganlewis.com

Attorneys for Plaintiff Attorneys for Defendants

Dated: May 10, 2019 Dated: May 10, 2019

 

 

 

IT 1S SO ORDERED

Dated: ch SH 4G

LE

The Honorable Denise-Cote Sp
United States District Judge

AT

 

 

AT

 
